Brioso v City of Buffalo (2022 NY Slip Op 06381)





Brioso v City of Buffalo


2022 NY Slip Op 06381


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, AND WINSLOW, JJ.


811 CA 22-00648

[*1]RAQUEL BRIOSO, PLAINTIFF-APPELLANT,
vCITY OF BUFFALO, ERIE CANAL HARBOR DEVELOPMENT CORP., LECHASE CONSTRUCTION SERVICES, LLC, PINTO CONSTRUCTION SERVICES, INC., AND BE OUR GUEST, LTD., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


HAGERTY & BRADY, BUFFALO (DANIEL J. BRADY OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
NASH CONNORS, P.C., BUFFALO (BETHANY RUBIN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS ERIE CANAL HARBOR DEVELOPMENT CORP., LECHASE CONSTRUCTION SERVICES, LLC, AND BE OUR GUEST, LTD.
BARCLAY DAMON LLP, BUFFALO (VINCENT G. SACCOMANDO OF COUNSEL), FOR DEFENDANT-RESPONDENT PINTO CONSTRUCTION SERVICES, INC. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered April 19, 2022. The order, among other things, granted the motion of defendants City of Buffalo, Erie Canal Harbor Development Corp., LeChase Construction Services, LLC, and Be Our Guest, Ltd., for leave to reargue and, upon reargument, granted in part the cross motion of those defendants for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court